Exhibit 10.2

GUARANTY

THIS GUARANTY dated as of October 16, 2013, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement (as defined below) (all of
the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of KEYBANK NATIONAL ASSOCIATION, in its
capacity as Administrative Agent (the “Administrative Agent”) for the Lenders
under that certain Amended and Restated Revolving Credit Agreement dated as of
October 16, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among First Potomac Realty
Investment Limited Partnership, as Borrower, First Potomac Realty Trust, as
Parent, the financial institutions party thereto as Lenders and their assignees
under Section 12.6. thereof (the “Lenders”), KeyBank National Association, as
Administrative Agent, Swingline Lender and Issuing Bank. The Specified
Derivatives Providers (as defined in the Credit Agreement) are incorporated for
certain purposes into the Credit Agreement. The Administrative Agent, the
Lenders, the Swingline Lender, the Issuing Bank, the Specified Derivatives
Providers and each other Person to whom any Obligation is owed are sometimes
referred to collectively herein as the “Guarantied Parties”.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts, through
their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers under the Specified Derivatives Contracts and,
accordingly, each Guarantor is willing to guarantee the Borrower’s obligations
to the Administrative Agent and the Lenders on the terms and conditions
contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:



--------------------------------------------------------------------------------

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loan, and the payment
of all interest, Fees, charges, reasonable attorneys’ fees and other amounts
payable to the Administrative Agent or any Guarantied Party thereunder
(including, to the extent permitted by Applicable Law, interest, Fees and other
amounts that would accrue and become due after the filing of a case or other
proceeding under the Bankruptcy Code (as defined below) or other similar
Applicable Law but for the commencement of such case or proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such case or
proceeding); (b) all Specified Derivatives Obligations; (c) all other
Obligations; (d) any and all extensions, renewals, modifications, amendments or
substitutions of the foregoing, and (d) all expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, that are incurred by
the Administrative Agent or any of the Guarantied Parties in the enforcement of
any of the foregoing or any obligation of such Guarantor hereunder; provided
that no Guarantor that is not a Qualified ECP Guarantor (defined below) shall be
required to guaranty the Specified Derivatives Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor: (a) to pursue any right or remedy any of them may have against
the Borrower, any other Loan Party or any other Person or commence any suit or
other proceeding against the Borrower, any other Loan Party or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto. The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever
(other than the full and indefeasible payment in cash and performance of the
Guarantied Obligations), including without limitation, the following (whether or
not such Guarantor consents thereto or has notice thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, , any Specified Derivatives
Contract, or any other document or instrument evidencing or relating to any
Guarantied Obligations, or (iv) any waiver, renewal, extension, addition, or
supplement to, or deletion from, or any other action or inaction under or in
respect of, the Credit Agreement, any of the other Loan Documents, , any
Specified Derivatives Contract, or any other documents, instruments or
agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

2



--------------------------------------------------------------------------------

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, any Specified Derivatives Contract, or any other document,
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

(c) any furnishing to the Administrative Agent or the Guarantied Parties of any
security for the Guarantied Obligations, or any sale, exchange, release or
surrender of, or realization on, any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any other Loan Party or any
other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set-off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the
Administrative Agent or any of the Guarantied Parties;

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

 

3



--------------------------------------------------------------------------------

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, Specified Derivatives Contract or any amendment hereto or thereto,
proves to have been incorrect or misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Administrative
Agent and the Guarantied Parties may, in a manner not in contravention of the
Credit Agreement to the extent applicable, at any time and from time to time,
without the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3, and may otherwise: (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the time of payment of any of the Guarantied Obligations or
changing the interest rate that may accrue on any of the Guarantied Obligations;
(b) amend, modify, alter or supplement the Credit Agreement or any other Loan
Document or any Specified Derivatives Contract; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any other Loan Party or other Person liable in any
manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Loan Party or any other Person (including, without limitation, any other
Guarantor); and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Administrative Agent and the
Guarantied Parties shall elect in accordance with the Credit Agreement.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Each Guarantor that is a Qualified ECP Guarantor at the time the Guarantee
hereunder by any Specified Loan Party becomes effective with respect to any
Specified Derivative Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Specified Derivative
Obligations as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under this Guaranty and the other Loan Documents in
respect of such Specified Derivative Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s undertakings hereunder voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this paragraph shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this paragraph to constitute, and this paragraph shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act ((7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute, herein, the “Commodity Exchange
Act”). For purposes of this paragraph, “Qualified ECP Guarantor” means, at any
time, each Guarantor with total assets exceeding $10,000,000 or that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act and can cause another person to qualify as an “eligible contract
participant” at such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

4



--------------------------------------------------------------------------------

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Administrative Agent and/or the
Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any of the Guarantied Parties for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guarantied Obligations, and the Administrative Agent or such Guarantied Party
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Credit Agreement, any of the other Loan Documents, any Specified Derivatives
Contract or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
Guarantied Party. The Administrative Agent will endeavor to provide notice to
such Guarantor (which notice may be through the Borrower) of any such claim and
any settlement or compromise resulting therefrom, provided that the failure by
the Administrative Agent to provide any such notice shall not be a breach hereof
and shall not in any way limit or alter the provisions of this Section 9 or
create any liability of the Administrative Agent or any Guarantied Party.

 

5



--------------------------------------------------------------------------------

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the
Administrative Agent and the Guarantied Parties and shall forthwith pay such
amount to the Administrative Agent to be credited and applied against the
Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Agreement or to be held by the Administrative Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever, and if any Guarantor is required by
Applicable Law or by a Governmental Authority to make any such deduction or
withholding, such Guarantor shall pay to the Administrative Agent and the
Guarantied Parties such additional amount as will result in the receipt by the
Administrative Agent and the Guarantied Parties of the full amount payable
hereunder had such deduction or withholding not occurred or been required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, each Guarantor
hereby authorizes the Administrative Agent, each Lender and any of their
respective Affiliates, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or an Affiliate of a Lender
subject to receipt of the prior written consent of the Administrative Agent and
the Required Lenders exercised in its sole discretion, to the fullest extent
permitted by law, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, or any Affiliate of the Administrative Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent and the Guarantied Parties that all
obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations;
provided, however, that payment thereof may be made in the ordinary course of
business so long as no Event of Default shall have occurred and be continuing or
would result therefrom. If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

6



--------------------------------------------------------------------------------

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Administrative
Agent and the Guarantied Parties) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation, (a) Section 548 of the Bankruptcy Code and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Administrative Agent and the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Administrative Agent and the Guarantied
Parties), to be subject to avoidance under the Avoidance Provisions. This
Section is intended solely to preserve the rights of the Administrative Agent
and the Guarantied Parties hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the Administrative Agent and the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the Guarantied Parties shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 17. WAIVER OF JURY TRIAL.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY
OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

7



--------------------------------------------------------------------------------

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THE FEDERAL
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR
AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE AGENT
OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH
GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH
RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN
ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT OBTAINED IN SUCH
FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Administrative Agent and each Lender may maintain
books and accounts setting forth the amounts of principal, interest and other
sums paid and payable with respect to the Guarantied Obligations, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error. The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

8



--------------------------------------------------------------------------------

Section 20. Termination. This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 12.11
of the Credit Agreement and the termination of all Specified Derivatives
Contracts in accordance with their respective terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or the Guarantied Parties shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor’s obligations hereunder. Each Guarantor
hereby consents to the delivery by the Administrative Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor. No
Guarantor may assign or transfer its rights or obligations hereunder to any
Person without the prior written consent of the Administrative Agent and all
Guarantied Parties and any such assignment or other transfer to which the
Administrative Agent and all of the Guarantied Parties have not so consented
shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR (BUT NOT
ITS LIMITED PARTNERS, SHAREHOLDERS OR MEMBERS IN SUCH CAPACITIES (AS OPPOSED TO
IN THEIR SEPARATE CAPACITY AS A GUARANTOR, IF APPLICABLE)) CONFIRMS THAT IT IS
LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF THE
OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in a writing
signed by the Required Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Administrative Agent and each Guarantor;
provided, however, that any Subsidiary Guarantor may be released hereunder in
accordance with the terms of Sections 7.12(b) and 7.13(b) of the Credit
Agreement and any Subsidiary may become a Guarantor hereunder by executing and
delivering an Accession Agreement in accordance with Sections 7.12(a) and
7.13(a) of the Credit Agreement.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent on demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.

 

9



--------------------------------------------------------------------------------

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any of
the Guarantied Parties, nor any of their respective Related Parties, shall have
any liability with respect to, and, except to the extent expressly prohibited by
law, each Guarantor hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, exemplary, indirect, incidental, or
consequential damages suffered or incurred by a Guarantor in connection with,
arising out of, or in any way related to, this Guaranty or any of the other Loan
Documents, any Specified Derivatives Contract or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any Specified Derivatives Contract. Further, except to the extent
expressly prohibited by law, each Guarantor hereby waives, releases, and agrees
not to sue the Administrative Agent or any of the Guarantied Parties or any of
the Administrative Agent’s or of any Guarantied Parties’, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, any Specified Derivatives
Contract or any of the transactions contemplated by Credit Agreement or financed
thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Credit Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Accession Agreement” means an Accession Agreement in the form of Annex II
hereto or in such other form as may be approved by the Administrative Agent.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

10



--------------------------------------------------------------------------------

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

FIRST POTOMAC REALTY TRUST By:   /s/ Andrew P. Blocher   Andrew P. Blocher  
Executive Vice President and Chief Financial Officer 1441 CROSSWAYS BLVD., LLC
By:   First Potomac Realty Investment Limited Partnership   Its Sole Member By:
  First Potomac Realty Trust   Its General Partner By:   /s/ Andrew P. Blocher  
Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
AMMENDALE COMMERCE CENTER, LLC By:   First Potomac Realty Investment Limited
Partnership   Its Sole Member By:   First Potomac Realty Trust   Its General
Partner By:   /s/ Andrew P. Blocher   Andrew P. Blocher   Executive Vice
President and Chief Financial Officer FP GATEWAY 270, LLC By:   First Potomac
Realty Investment Limited Partnership   Its Sole Member By:   First Potomac
Realty Trust   Its General Partner By:   /s/ Andrew P. Blocher   Andrew P.
Blocher   Executive Vice President and Chief Financial Officer

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

FP PARK CENTRAL V, LLC By:   First Potomac Realty Investment Limited Partnership
  Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:  
/s/ Andrew P. Blocher   Andrew P. Blocher  
Executive Vice President and Chief Financial Officer FP STERLING PARK I, LLC By:
  First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:   /s/ Andrew P. Blocher  
Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
STERLING PARK 6, LLC By:   First Potomac Realty Investment Limited Partnership  
Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:   /s/
Andrew P. Blocher   Andrew P. Blocher   Executive Vice President and Chief
Financial Officer FP PARK CENTRAL I, LLC By:   First Potomac Realty Investment
Limited Partnership   Its Sole Member By:   First Potomac Realty Trust   Its
General Partner By:   /s/ Andrew P. Blocher   Andrew P. Blocher   Executive Vice
President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

FP 3 FLINT HILL, LLC By:   First Potomac Realty Investment Limited Partnership  
Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:   /s/
Andrew P. Blocher   Andrew P. Blocher  
Executive Vice President and Chief Financial Officer FP PARK CENTRAL II, LLC By:
  First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:   /s/ Andrew P. Blocher  
Andrew P. Blocher   Executive Vice President and Chief Financial Officer
ENTERPRISE CENTER I, LLC By:   Enterprise Center Manager, LLC   Its Managing
Member By:   First Potomac Realty Investment Limited Partnership   Its Sole
Member By:   First Potomac Realty Trust   Its General Partner By:   /s/ Andrew
P. Blocher   Andrew P. Blocher   Executive Vice President and Chief Financial
Officer FP CLOVERLEAF, LLC, By:   FP Cloverleaf Investor, LLC, its sole member
By:   First Potomac Realty Investment Limited Partnership, its sole member By:  
First Potomac Realty Trust, its sole general partner By:   /s/ Andrew P. Blocher
  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

FP ASHBURN, LLC By:   First Potomac Realty Investment Limited Partnership   Its
Sole Member By:   First Potomac Realty Trust   Its General Partner By:   /s/
Andrew P. Blocher   Andrew P. Blocher  
Executive Vice President and Chief Financial Officer 1434 CROSSWAYS BOULEVARD
II, LLC By:   First Potomac Realty Investment Limited Partnership   Its Sole
Member By:   First Potomac Realty Trust   Its General Partner By:   /s/ Andrew
P. Blocher   Andrew P. Blocher   Executive Vice President and Chief Financial
Officer 1434 CROSSWAYS BOULEVARD I, LLC By:   First Potomac Realty Investment
Limited Partnership   Its Sole Member By:   First Potomac Realty Trust   Its
General Partner By:   /s/ Andrew P. Blocher   Andrew P. Blocher   Executive Vice
President and Chief Financial Officer 403 & 405 GLENN DRIVE, LLC By:   403 & 405
Glenn Drive Manager, LLC   Its Managing Member By:   First Potomac Realty
Investment Limited Partnership   Its Sole Member By:   First Potomac Realty
Trust   Its General Partner By:   /s/ Andrew P. Blocher   Andrew P. Blocher  
Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

FP GUDE, LLC By:   FP Gude Manager, LLC   Its Managing Member By:  
First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
STERLING PARK 7, LLC By:   FP Sterling Park 6, LLC   Its Sole Member By:   First
Potomac Realty Investment Limited Partnership   Its Sole Member By:   First
Potomac Realty Trust   Its General Partner By:  

 

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer AP
INDIAN CREEK, LLC By:   FP Indian Creek, LLC   Its Sole Member By:   First
Potomac Realty Investment Limited Partnership   Its Sole Member By:   First
Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

INDIAN CREEK INVESTORS, LLC By:   FP Indian Creek, LLC   Its Sole Member By:  
First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
STERLING PARK LAND, LLC By:   FP Sterling Park 6, LLC   Its Sole Member By:  
First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer
CROSSWAYS ASSOCIATES LLC By:   Kristina Way Investments, LLC   Its Sole Member
By:   First Potomac Realty Investment Limited Partnership   Its Sole Member By:
  First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

CROSSWAYS II LLC By:   First Potomac Realty Investment Limited Partnership   Its
Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
ATLANTIC CORPORATE PARK, LLC By:   First Potomac Realty Investment Limited
Partnership   Its Sole Member By:   First Potomac Realty Trust   Its General
Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer
NORFOLK COMMERCE PARK LLC By:   First Potomac Realty Investment Limited
Partnership   Its Sole Member By:   First Potomac Realty Trust   Its General
Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
GREENBRIER CIRCLE, LLC By:   First Potomac Realty Investment Limited Partnership
  Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

FP GREENBRIER TOWERS, LLC By:  
First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
ONE FAIR OAKS, LLC By:   First Potomac Realty Investment Limited Partnership  
Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
GALLOWS ROAD, LLC By:   First Potomac Realty Investment Limited Partnership  
Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
PATUXENT PARKWAY, LLC By:   First Potomac Realty Investment Limited Partnership
  Its Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

(Signatures continued on next page)

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

WINDSOR AT BATTLEFIELD, LC By:  
First Potomac Realty Investment Limited Partnership   Its Sole Member By:  
First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
500 FIRST STREET, LLC By:   VEF 500 First REIT L.P.   Its Sole Member By:   FP
500 First Street REIT GP, LLC   Its General Partner By:   First Potomac DC
Holdings, LLC   Its Sole Member By:   First Potomac Realty Investment Limited
Partnership   Its Managing Member By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer FP
540 GAITHER, LLC By:   First Potomac Realty Investment Limited Partnership   Its
Sole Member By:   First Potomac Realty Trust   Its General Partner By:  

/s/ Andrew P. Blocher

  Andrew P. Blocher   Executive Vice President and Chief Financial Officer

 

Signature Page to Subsidiary Guaranty (Revolving Credit) – First Potomac Realty
Investment Limited Partnership



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of         , 20        , executed and
delivered by             , a         (the “New Guarantor”), in favor of
(a) KEYBANK NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the
Lenders under that certain Amended and Restated Revolving Credit Agreement (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”) dated as of October 16, 2013, by and among First Potomac
Realty Investment Limited Partnership, as Borrower, First Potomac Realty Trust,
as Parent, the financial institutions party thereto and their assignees under
Section 12.6 thereof, and KeyBank National Association, as Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Bank.

WHEREAS, pursuant to the Credit Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Credit Agreement and from the
Specified Derivatives Providers entering into Specified Derivatives Contracts
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of October 16, 2013 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Administrative Agent and the Guarantied Parties and assumes all obligations
of a “Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

Annex I - 1



--------------------------------------------------------------------------------

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

(b) makes to the Administrative Agent and the Guarantied Parties as of the date
hereof each of the representations and warranties contained in Section 5 of the
Guaranty and agrees to be bound by each of the covenants contained in Section 6
of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

Annex I - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR]

By:

   

Name:

 

Title:

 

Address for Notices:

[            ]

 

Accepted:

KEYBANK NATIONAL ASSOCIATION, as Agent

By:

   

Name:

 

Title:

 

 

Annex I - 3



--------------------------------------------------------------------------------

ANNEX II

ADDRESSES FOR SUBSIDIARY GUARANTORS

 

403 & 405 Glenn Drive, LLC    403 & 405 Glenn Drive, Sterling    VA 20164 1434
Crossways Boulevard I, LLC    1434 Crossways Blvd Chesapeake,    VA 23320 1434
Crossways Boulevard II, LLC    1434 Crossways Blvd Chesapeake,    VA 23320 1441
Crossways Boulevard, LLC    1441 Crossways Blvd Chesapeake,    VA 23320 AP
Indian Creek, LLC    12000, 12001, 12040, 12051 Indian    Creek Court,
Beltsville, MD 20705 Crossways Associates LLC    1430 A Kristina Way, 1432 &
1449    Kristina Way & 1501 Crossways    Blvd, & 1545 Crossways    Boulevard,
Chesapeake, VA 23320 Crossways II LLC    1440 Crossways Boulevard,   
Chesapeake, VA 23320 Enterprise Center I, LLC    15100, 15120 Enterprise Center
Ct    & 4100, 4120 Lafayette Center Dr,    Chantilly, VA 20151 FP 3 Flint Hill,
LLC    3201 Jermantown Road, Oakton,    VA 22124 FP 500 First Street, LLC    500
1st Street NW, Washington,    DC 20001 FP 540 Gaither, LLC    540 Gaither Road,
Rockville, MD    20850 FP Ammendale Commerce Center,    6435, 6500 Virginia
Manor Road LLC    12201 Indian Creek Court,    Beltsville, MD 20705 FP Ashburn,
LLC    21625, 21631, 21635 Red Rum    Drive, Ashburn, Virginia 20147-    7503 FP
Atlantic Corporate Park, LLC    45600 and 45610 Woodland Road,    Sterling, VA
20166 FP Cloverleaf, LLC    20420, 20430, 20440, 20450    Century Blvd,
Germantown, MD    20874 FP Gallows Road, LLC    2216 and 2222 Gallows Road,   
Vienna, VA 22182

 

Annex II - 1



--------------------------------------------------------------------------------

FP Gateway 270, LLC    22516, 22520, 22530, 22600,    22610, 22616 Gateway
Center    Drive, Clarksburg, MD 20871 FP Greenbrier Circle, LLC    825
Greenbrier Circle, 1801 Sara    Drive, Chesapeake, VA 23320 FP Greenbrier
Towers, LLC    860 & 870 Greenbrier Circle,    Chesapeake, VA 23320 FP Gude, LLC
   400 East Gude Drive & 7300, 3600,    7301 & 7362 Calhoon Place,    Rockville,
MD 20855 FP One Fair Oaks, LLC    4111 Legato Road, Fairfax, VA    22033 FP Park
Central I, LLC    8701 Park Central Drive,    Richmond, VA 23227 FP Park Central
II, LLC    8751 Park Central Drive,    Richmond, VA 23227 FP Park Central V, LLC
   8801 Park Central Drive,    Richmond, VA 23227 FP Patuxent Parkway, LLC   
10320 Little Patuxent Parkway,    Columbia, MD 21044 FP Sterling Park 6, LLC   
22400 Davis Drive, Sterling, VA    20164 FP Sterling Park 7, LLC    22370 Davis
Drive, Sterling, VA    20164 FP Sterling Park I, LLC    22560 Glenn Drive &
22455 Davis    Drive, Sterling, VA 20164 FP Sterling Park Land, LLC    Parcel
51, Lot 2-A, Lot 3-A, & Lot    8, Sterling, VA 20164 Indian Creek Investors, LLC
   12000, 12001, 12040, 12051 Indian    Creek Court, Beltsville, MD 20705
Norfolk Commerce Park LLC    5301 Robin Hood Road, Norfolk,    VA 23515 Windsor
at Battlefield, LLC    10100 & 10002 Battleview    Parkway, Manassas, VA 20109

 

Annex II- 2